oo e N DBD OH SP WY HY

bB bp PO WN WH HN NH HO HP KF KF HR HF KF KF FSF OO S| hl S| le
oo nN HD WO FP W NY KF FD OBO Fe AN DB Wn FSF WO NY KF S&S

 

 

REES F. MORGAN (State Bar No. 229899)

ROSAN AGBAJOH (State Bar No. 316748)

COBLENTZ PATCH DUFFY & BASS LLP

One Montgomery Street, Suite 3000

San Francisco, California 94104-5500

Telephone: 415.391.4800

Facsimile: 415.989.1663

Email: rmorgan@coblentzlaw.com
oagbajoh@coblentzlaw.com

Attorneys for Claimant,
Dish Network California Service Corporation

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 2:19-CV-00636-JAM-DB
Plaintiff, STIPULATION AND WITHDRAWAL
OF VERIFIED CLAIM OF DISH
VS. NETWORK CALIFORNIA SERVICE
CORPORATION
REAL PROPERTY LOCATED AT 5383
STONEHURST DRIVE, MARTINEZ, (Assigned Hon. John A. Mendez)
CALIFORNIA CONTRA COSTA

COUNTY, APN: 367-230-018-7,
INCLUDING ALL APPURTENANCES
AND IMPROVEMENTS THERETO, et
al.

Defendants.

 

 

IT IS HEREBY STIPULATED by and between claimant, Dish Network
California Service Corporation (“Claimant”), by and through their counsel of record, Rees
F. Morgan and Rosan L. Agbajoh, and Plaintiff, the United States of America (“Plaintiff”),
by and through its undersigned counsel, Kevin C. Khasigian, Assistant United States
Attorney, as follows: .

l. Claimant asserted a lessee interest in the real property at 4901 Park Road
(Lot 51-80), Unit 4, Benicia, California, 94510, Solano County, APN: 0080-060-420

(“defendant property’).

WITHDRAWAL OF VERIFIED CLAIM
FOR DISH NETWORK CALIFORNIA SERVICE
CORPORATION

 
Oo Oo SN DBD nH FP WY NY

NO wo NY HN NH HN NY HY NO KR HF KF HF KF FO SO |S hm le
oO SN NO NH SF WD NY KH DS OBO RO HT DO HH FSF WD NO KF OS

 

 

2. The defendant property has been sold and Plaintiff no longer holds an
interest in the defendant property.

3. Accordingly, Claimant hereby withdraws its claim filed in the above-
captioned case on May 29, 2019, with respect to Lot 51-80 Park Road, Benicia, California,
Solano County property.

4. To the extent required under the Federal Rules of Civil Procedure, Rule
41(a), Plaintiff agrees to dismiss with prejudice Claimant in the above-captioned case
pursuant to the Federal Rules of Civil Procedure, Rule 41(a). Defendant real property at

Lot 51-80 Park Road, Benicia, California, Solano County, is the in rem Defendant.

 

5. Each party hereto is to bear its own costs; and
6. Claimant is hereby removed from the Service List for the above-captioned
case.
DATED: 12/31/2019 MCGREGOR W. SCOTT
United States Attorney
By: /s/ Kevin C. Khasigian
Kevin C. Khasigian
Assistant United States Attorney
DATED: December 31, 2019 COBLENTZ PATCH DUFFY & BASS LLP

Reales

REES F. MORGAN

ROSAN L. AGBAJOH

Attorneys for Dish Network California Service
Corporation

 

STIPULATION AND WITHDRAWAL
-2-

 
Oo S&S NI HD Wn & WD NO

NO wo PN DN WH NY NH NY NO KF Ke re Fr FP PF FEF OES ES hl
oOo NN WO SF W NYO KFK& CD OBO SB HN HD A FSP WO NO KF CO

 

 

ORDER

The Court has read and considered the Stipulation of Withdrawal of Claim by Claimant
Dish Network California Service Corporation and Plaintiff, United States of America. For the
reasons stated in the Stipulation and for good cause shown,

IT IS HEREBY ORDERED as follows:

1. The Stipulation is approved.

2. Claimants’ claims filed in the above-captioned case on May 29, 2019 [Dk. #33] is
hereby deemed withdrawn.

3. Claimant is hereby deemed dismissed from the above-captioned case.

IT IS SO ORDERED.

Dated: | “6 “KORO

 
  

 

OHN A. MENDEZ /
United States District Judge

STIPULATION AND WITHDRAWAL 3

 
